Citation Nr: 9918221	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-49 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a dental disability.


INTRODUCTION

The veteran served on active duty for training from February 
1978 to August 1978, and on active duty from September 1978 
to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

An inservice dental disability is not shown.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a dental disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.382, 
20.101 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that a dental disability was manifested during 
the veteran's period of service, nor does it demonstrate that 
any post-service dental disability is related to such 
service.  See 38 C.F.R. § 3.303(d) (1998).  Since service 
connection cannot be granted for a disability that was not 
present during service, or shown to be related to service, 
the Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, the veteran is alleging that he should 
be awarded compensation for problems relating to dental 
treatment accorded him during service.  In particular, 

he appears to aver that a tooth should have been repaired 
"using a brace instead of filing it down," and that the 
treatment he was provided "could have been done in some other 
way."  The report of a January 1997 VA dental examination, 
conducted in order to identify any disfigurement due to 
improper military crown work, indicates that no dental 
disability was manifested during service as a consequence of 
inservice dental treatment.  The report specifically notes 
that the veteran

...does not report any dental trauma while 
on active duty.  He says that tooth 
number nine was chipped prior to military 
duty.  In 1979 a military dentist 
restored this tooth, but he is unsure of 
exactly what had been done for the tooth.  
He also reports that the biting edge of 
tooth number nine has chipped in a manner 
similar to the chip that existed prior to 
the fabrication of the crown by the 
military.  The porcelain incisal edge for 
the crown for number nine reportedly 
chipped between 1986 and now.  Evidence 
and testimony indicate satisfactory 
dental care was provided by the military 
and the present condition of the crown on 
number nine has resulted from dental wear 
while the patient was not on active duty.  
(Emphasis added.)

It must also be noted that the service medical records, while 
indicating that the veteran was accorded inservice dental 
treatment, to include treatment for tooth number nine, does 
not show the presence of a dental disability that was 
incurred in or aggravated by service, or for which VA 
benefits can be assigned.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.382 (1998).

Based on this report, and on the absence of countervailing 
evidence, the Board must conclude that no dental disability 
is shown to have been manifested by the veteran during his 
period of active service.  It must be pointed out, in this 
regard, that the Board's appellate jurisdiction does not 
extend to questions that are premised on 

medical determinations, "such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual"; these are "not adjudicative 
matters and are beyond the Board's jurisdiction."  38 C.F.R. 
§ 20.101(b) (1998).  Such matters, the Board believes, 
encompass questions as to the selection of one method of 
dental treatment over another, in the absence of evidence 
otherwise indicating the presence of a dental disability.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability (or evidence that a 
current disability is related to service).  In the case at 
hand, the Board must therefore conclude that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for a dental disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's 
claims are not well grounded and are therefore denied, in 
accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
dental disability, at any time.



ORDER

A claim for service connection for a dental disability is not 
well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

